EMPLOYMENT AGREEMENT

AGREEMENT, dated as of January 1, 2005 (“Effective Date”) by and between PLATO
Learning, Inc., a Delaware corporation headquartered in Minneapolis (“Company”),
and Frank Preese (“Executive”).

WITNESSETH THAT:

WHEREAS, the Company and Executive have entered into an Employment Agreement,
effective as of January 1, 2002, and an Employment Security Agreement, dated as
of January 30, 2001 (collectively, “Prior Agreements”); and

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreements in their entirety;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, it is hereby agreed by and between the parties that the
Prior Agreements are amended and restated in their entirety by this Agreement,
to read as follows:



  1.   Employment. The Company hereby agrees to continue to employ Executive to
perform the duties set forth in Section 3 hereof, and Executive hereby accepts
such continued employment, on the terms and conditions of this Agreement.



  2.   Term. The term of this Agreement (“Term”) shall commence on the Effective
Date and shall end on December 31, 2005, subject to earlier termination pursuant
to Section 6. On January 1, 2006 and on each January 1 thereafter, unless
earlier terminated pursuant to Section 6, the Term will be automatically
extended for an additional one (1) year, unless either party gives written
notice not to extend the Term hereof at least forty-five (45) days prior to the
date such extension would be effective. Notwithstanding anything contained
herein to the contrary, in the event of a Change in Control (as such term is
defined in Appendix A), the Term shall be automatically extended until the
second anniversary of the Change in Control.



  3.   Duties. Executive will serve as the Company’s Chief Technology Officer,
with the responsibilities and duties customarily associated with that position,
and any other consistent responsibilities and duties assigned or delegated to
Executive by the Board of Directors of the Company (“Board”) or the Company’s
Chief Executive Officer.



  4.   Time Commitment. Executive will devote Executive’s time, attention and
energies to the performance of his duties and responsibilities under this
Agreement. Executive may not be associated with, consult, advise, work for, be
employed by, contract with, or otherwise devote any of Executive’s time to the
pursuit of any other work or business activities that may interfere with the
performance of such duties and responsibilities. The foregoing shall not
preclude Executive from devoting reasonable time to the supervision of his
personal investments, civic, charitable, educational, religious and similar
types of activities, speaking engagements and membership on other boards of
directors, provided such activities do not interfere in any way with the
business of the Company; and provided further that, the Executive cannot serve
on the board of directors of more than one publicly-traded company without the
written consent of the Board. The time involved in such activities shall not be
treated as vacation time. The Executive shall be entitled to keep any amounts
paid to him in connection with such activities (e.g., director fees and
honoraria).



  5.   Compensation and Benefits. The Company will pay the following
compensation to Executive in full consideration for performance of his services
hereunder, payable in regular installments in accordance with the Company’s
usual payroll policies and procedures.



  (a)   Salary. Executive will receive an annual salary of Two Hundred Ten
Thousand Dollars ($210,000). The Board will review Executive’s salary at least
annually. Executive’s salary will not be reduced, and after any increase the
term “salary” for purposes of this Agreement shall refer to Executive’s annual
salary as most recently increased.



  (b)   Bonus Compensation. Executive shall be eligible to receive annual cash
bonus compensation for each fiscal year of the Company during the Term based on
bonus amounts and performance criteria determined by the Board or the
Compensation Committee of the Board.



  (c)   Stock Options. Executive shall be eligible to be granted options to
purchase shares of Company common stock in accordance with the Company’s stock
option plan at the discretion of the Board.



  (d)   Benefits. Executive shall be eligible to participate in such group life
insurance, major medical, and other employee benefit plans and programs
(collectively “Benefit Plans”) as established by the Company, in accordance with
the applicable terms and conditions of such Benefit Plans (including the
requirements of the Benefit Plans for participation). The benefits under the
Benefit Plans available to Executive shall be no less favorable than those
available to other senior executives of the Company, excluding the Company’s
Chief Executive Officer.



  (e)   Expenses. The Company will reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the performance of
his services hereunder upon submission by Executive of appropriate documentation
in accordance with the Company’s expense reimbursement policy.

6. Termination.



  (a)   Death or Disability. This Agreement and Executive’s employment shall be
terminated immediately upon Executive’s death. In the event of Executive’s
Disability, this Agreement and Executive’s employment shall be terminated thirty
(30) days after the Company gives written notice to Executive, unless Executive
has returned to the substantial performance of his duties on a full-time basis.
For purposes of this Agreement, “Disability” means that as a result of physical
or mental incapacity Executive is unable for a period of 120 consecutive days
during any consecutive 180-day period to perform his duties hereunder on a
full-time basis.

Upon termination by reason of Death or Disability, Executive shall be entitled
only to accrued but unpaid salary through the date of termination, together with
any other benefit or payment provided under the Company’s plans, policies or
programs in accordance with their terms (collectively, “Accrued Obligations”).



  (b)   Cause or Without Good Reason. The Company may terminate this Agreement
and Executive’s employment for Cause (as defined in paragraph (d) of this
Section) upon ten (10) day’s prior written notice to Executive. Executive may
terminate the Agreement and his employment without Good Reason (as defined in
paragraph (d) of this Section) upon thirty (30) days’ prior written notice to
the Company.

Upon termination for Cause or without Good Reason, Executive shall be entitled
only to the Accrued Obligations.



  (c)   Good Reason; Without Cause. Executive may terminate this Agreement and
his employment for Good Reason upon thirty (30) days’ prior written notice to
the Company. The Company may terminate this Agreement and Executive’s employment
without Cause upon thirty (30) days’ prior written notice to Executive.

Upon termination for Good Reason or without Cause, Executive shall be entitled
to:

(i) the Accrued Obligations;



  (ii)   a lump sum severance payment equal to one (1) times of Executive’s
annual salary in effect on the termination date (without regard to any reduction
in salary referred to in clause (ii) of the definition of Good Reason), which
shall be paid to Executive within ten (10) business days following such
termination; and



  (iii)   continuation of health and other welfare benefits (including life,
accident and disability benefits) to Executive and his spouse and dependents
under the Benefit Plans in which they participated on the date of Executive’s
termination, for twelve (12) months following the date of Executive’s
termination on substantially the same terms and conditions (including
contributions by Executive) as in effect immediately prior to Executive’s
termination; provided, that the Company’s obligation to provide such health or
other welfare benefit shall cease with respect to such benefit at the time
Executive becomes eligible to participate in a group plan of another employer
providing comparable benefits in the aggregate.

To the extent that the health and other welfare benefits referred to in clause
(iii) above cannot be provided after termination of employment under applicable
law or the terms of the Benefit Plans then in effect (and cannot be provided
through the Company’s paying the applicable premium for Executive under COBRA),
the Company shall pay to Executive such amount as is necessary to provide
Executive, on an after-tax basis, with an amount equal to the cost of acquiring,
for Executive and his spouse and dependents, (on a non-group basis) those health
and other welfare benefits that would otherwise be lost to Executive and his
spouse and dependents as a result of Executive’s termination.



  (d)   Definitions. For the purposes of this Agreement, “Cause” shall mean
Executive’s:



  (i)   indictment or plea of guilty or nolo contendere involving any felony or
gross misdemeanor involving dishonesty, fraud, or breach of trust under any law
of the United States or any State thereof;



  (ii)   willful engagement in any conduct or gross negligence that in either
case materially injures the Company or any of its subsidiaries; or



  (iii)   willful and substantial nonperformance of assigned duties, provided
that such nonperformance has continued more than ten days after the Company has
given written notice of such nonperformance and of its intention to terminate
Executive’s employment because of such nonperformance.

For purpose of this Agreement “Good Reason” shall exist if the Company, without
Executive’s written consent:



  (i)   materially reduces the nature, scope, level or extent of Executive’s
responsibilities;

(ii) reduces Executive’s salary;



  (iii)   gives written notice to the Executive pursuant to Section 2 not to
extend the Term of this Agreement; or



  (iv)   relocates Executive’s principal business office to a location which is
more than fifty (50) miles from both (A) Executive’s principal business office
immediately prior to such relocation and (B) Executive’s principal place of
residence at the time of such relocation.



  (e)   Conditions. Executive’s eligibility to receive the payment and benefits
under this Section is conditioned on (i) his compliance with the provisions of
Section 8 of this Agreement and (ii) his execution of a general release and
waiver of all claims against the Company and its directors, officers and
subsidiaries, in a reasonable and customary form prepared by the Company.



  (f)   Right of Recapture. In the event that (x) within one year after
termination of this Agreement and Executive’s employment for any reason the
Company determines that prior to such termination he engaged in any activity
which would have constituted a basis for termination by the Company for Cause
while employed by the Company or (y) Executive breaches the restrictive
covenants of Section 8, then:



  (i)   the Company shall have no further obligations to pay the lump sum
severance payment or to continue providing Executive and his spouse and
dependents with health and other welfare benefits, as provided in paragraph (c)
above, if such termination was by the Company without Cause or by the Executive
for Good Reason;



  (ii)   upon written notice to Executive from the Company, Executive shall pay
to the Company within ten (10) business days any lump severance payment received
by Executive pursuant to paragraph (c) above, and



  (iii)   if Executive has exercised any stock options granted to him by the
Company, Executive shall pay to the Company within ten (10) business days after
written notice from the Company the difference between (A) the aggregate fair
market value on the date (or dates) of exercise of the shares subject to stock
options which were exercised by Executive on or after the date which is one
(1) year prior to Executive’s termination of employment and (B) the aggregate
exercise price of such stock options.

Notwithstanding anything contained herein, this paragraph shall not apply to any
breach of the provisions of Section 8(a) unless there has been substantial
damage to the Company. For purposes of this paragraph, “fair market value” on
any date means the per share closing price of the Company’s common stock on the
Nasdaq Stock Market on that date (or, if there was no reported closing price on
that date, on the last preceding date on which the closing price was reported)
or, if the Company is not then listed on the Nasdaq Stock Market, as determined
by the Board in good faith.

7. Change in Control.



  (a)   Retention Bonus. In the event that Executive’s employment continues for
two (2) years after a Change in Control (as such term is defined in Appendix A),
Executive shall be entitled to a lump sum cash retention bonus equal to one
(1) times Executive’s annual salary then in effect. Such retention bonus shall
be paid to Executive within ten (10) business days following the second
anniversary of the Change in Control.



  (b)   Severance Payment and Benefits. In the event that Executive’s employment
is terminated less than two (2) years after a Change in Control by the Company
without Cause or by Executive for Good Reason, Executive shall be entitled to
the same rights, payments and benefits as provided in paragraph (c) of
Section 6, except that the amount of the lump sum severance payment shall be
equal to one (1) times Executive’s annual salary in effect on the termination
date (without regard to any reduction in salary referred to in clause (ii) of
the definition of Good Reason).

For purposes of this Section, Good Reason shall also include the Company’s
failure without Executive’s written consent to continue in effect any incentive
or bonus plan, or Benefit Plan, unless Executive is permitted to participate in
other plans providing Executive with substantially equivalent compensation and
benefits in the aggregate (and, with respect to life insurance, major medical
and other employee welfare benefit plans, at a substantially equivalent cost).



  (c)   Reduction of Payment. If, as provided in Appendix B, Executive would
otherwise be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code, the amounts payable under this Agreement shall be reduced as
provided in Appendix B.



  (d)   Legal Fees. If any contest or dispute shall arise under this Agreement
involving termination of Executive’s employment with the Company after a Change
in Control or involving the failure or refusal of the Company to perform fully
in accordance with the terms of this Section, the Company shall reimburse
Executive for all reasonable legal fees and related expenses, if any, incurred
by Executive in connection with such contest or dispute if a court of competent
jurisdiction or an arbitration panel substantially upholds Executive’s position.

8. Restrictive Covenants.



  (a)   Confidentiality. Executive agrees not to directly or indirectly, without
the Company’s prior written consent:



  (i)   use or disclose, for the benefit of any person, firm or entity other
than the Company and its subsidiaries, the Confidential Business Information of
the Company or any of its subsidiaries;



  (ii)   distribute or disseminate in any way to any person, firm or entity
anyone other than the Company and its subsidiaries, any Confidential Business
Information in any form whatsoever;



  (iii)   copy any Confidential Business Information other than for use by the
Company or any of its subsidiaries;



  (iv)   remove any Confidential Business Information from the premises of the
Company;

(v) fail to safeguard all confidential documents; and



  (vi)   copy any confidential documents belonging to any of the Company’s
customers.

For purposes of this Agreement, “Confidential Business Information” means
information or material that is not generally available to or used by others or
the utility or value of which is not generally known or recognized as a standard
practice, whether or not the underlying details are in the public domain,
including but not limited to its computerized and manual systems, procedures,
reports, client lists, review criteria and methods, financial methods and
practices, plans, pricing and marketing techniques, business methods and
procedures and other valuable and proprietary information relating to the
pricing, marketing, design, manufacture and formulation of educational software,
as well as information regarding the past, present and prospective clients of
the Company or any of its subsidiaries, and their particular needs and
requirements, and their own confidential information.

Upon termination of employment under this Agreement for any reason, Executive
agrees to return to the Company all policy and procedure manuals, records,
notes, data, memoranda, and reports of any nature (including computerized and
electronically stored information) which are in Executive’s possession and/or
control which relate to (i) the Confidential Business Information of the Company
or any of its subsidiaries, (ii) the business activities or facilities of the
Company or its past, present, or prospective clients.



  (b)   Non-Compete. During the period of Executive’s employment and for a
period of one (1) year following termination of this Agreement and Executive’s
employment for any reason (the “Restricted Period”), Executive will not directly
or indirectly, on his behalf, or as a partner, officer, director, trustee,
member, employee, or otherwise, within the United States or in any foreign
market in which Executive was engaged in activities on behalf of the Company or
any of its subsidiaries, own, engage in or participate in, in any way, any
business that is similar to or competitive with any actual or planned business
activity engaged in or planned by the Company or any of its subsidiaries at the
time the employment under this Agreement was terminated. However, this Agreement
shall not prohibit ownership by Executive of up to 2% of the shares of stock of
any corporation the stock of which is listed on a national securities exchange
or is traded in the over-the-counter market.



  (c)   Non-Solicitation. During the Restricted Period, Executive will not
directly or indirectly, for the purpose of selling services and/or products
provided or planned by the Company or any of its subsidiaries at the time the
employment under this Agreement was terminated, call upon, solicit or divert any
actual customer or prospective customer of the Company or any of its
subsidiaries, unless employed by the Company to do so. An actual customer, for
purposes of this Section, is any customer to whom the Company or any of its
subsidiaries has provided services and/or products within one year prior to
Executive’s termination of employment under this Agreement. A prospective
customer, for purposes of this Section, is any prospective customer to whom the
Company or any of its subsidiaries sought to provide services and/or products
within one year prior to the date of Executive’s termination of employment under
this Agreement when Executive had knowledge of or was involved in such
solicitation.

Executive further agrees that during the Restricted Period Executive shall not
directly or indirectly induce any person to leave the employ of the Company or
any of its subsidiaries, or solicit any person who is currently or was an
employee of the Company or any of its subsidiaries at any time during the twelve
months prior to Executive’s termination of employment under this Agreement.



  (d)   Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section is invalid or
unenforceable, the parties agree that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.



  9.   Remedies. In the event Executive breaches or threatens to breach and
provision of Section 8 of this Agreement, the Company shall, in addition to the
provisions of Section 6(f) be entitled to injunctive relief, enjoining or
restraining such breach or threatened breach. Executive acknowledges that the
Company’s remedy at law is inadequate and that the Company and its subsidiaries
will suffer irreparable injury if such conduct is not prohibited.

Executive further agrees that the covenants contained in Section 8 shall be
construed as separate and independent of other provisions of this Agreement and
the existence of any claim by Executive against the Company or any of its
subsidiaries, except for a claim that Executive was terminated without Cause or
terminated his employment for Good Reason, shall not constitute a defense to the
enforcement by the Company of either Section 8 or this Section.



  10.   Property Rights. All discoveries, designs, improvements, ideas,
inventions, intellectual property, creations, and works of art, whether or not
patentable or subject to copyright, relating to the business of the Company or
any of its subsidiaries, or its clients, conceived, developed or made by
Executive during employment under this Agreement, either solely or jointly with
others (hereafter “Developments”) shall automatically become the sole property
of the Company. Executive shall immediately disclose to the Company all such
Developments and shall, without additional compensation, execute all
assignments, application or any other documents deemed necessary by the Company
to perfect the Company’s rights therein. These obligations shall continue
throughout the Restricted Period under this Agreement with respect to
Developments conceived, developed or made by Executive during the period of
employment under this Agreement.

The Company acknowledges and agrees that the provisions of this section shall
not apply to inventions or for which no equipment, supplies, facility or trade
secret information of the Company or its clients were used by Executive and
which were developed entirely on Executive’s own time unless (a) such inventions
relate (i) to the business of the Company or (ii) to the Company’s actual or
demonstrably anticipated research or development or (b) such inventions result
from any work performed by Executive for the Company.



  11.   Assignments. Neither party shall have the right or power to assign any
rights or duties under this Agreement without the written consent of the other
party, provided, however, that the Company shall have the right to assign this
Agreement without consent pursuant to any corporate reorganization, merger, or
other transaction involving a change of control of the Company or any of its
subsidiary companies. Any attempted assignment in breach of this Section shall
be void.

If Executive performs services and duties for any subsidiary or other affiliated
entity of the Company, then the provisions of Sections 8 and 10 shall apply to
the confidential information and business activities, property rights, clients,
and employees of that subsidiary or other entity.



  12.   Severability. Each section, paragraph, clause, sub-clause and provision
(collectively “Provisions”) of this Agreement shall be severable from each of
the others, and if for any reason the Section, clause, sub-clause or provision
is invalid or unenforceable, such invalidity or unenforceability shall not
prejudice or in any way affect the validity or enforceability of any other
Provision hereof.

13. Miscellaneous.



  (a)   This Agreement contains the entire agreement of the parties with respect
to the employment of Executive and supersedes all prior agreements, provisions,
covenants, arrangements, communications, representations or warrantees whether
written or oral, by any officer, employee or representative of any party with
respect to the subject matter of this Agreement. The Prior Agreements are
amended and restated in their entirety by this Agreement



  (b)   Failure on the part of either party to insist upon strict compliance by
the other with respect to any of the terms, covenants and conditions hereof,
shall not be deemed a subsequent waiver of such term, covenant or condition.



  (c)   The provisions of any Section containing a continuing obligation after
termination shall survive such termination whether with or without Cause and
even if occasioned by the Company’s breach or wrongful termination.



  (d)   This Agreement may not be modified except in a written amendment signed
by the parties.



  (e)   Except for action by the Company to enforce the restrictive covenants of
Section 8, any dispute, controversy or difference that may arise between the
parties hereto out of or in relation to or in connection with this Agreement or
for the breach thereof which cannot be settled amicably by the parties within
thirty (30) days shall be finally and exclusively settled by arbitration in
Minneapolis, Minnesota, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect. The arbitrator shall have
discretion to award the prevailing party reasonable attorney’s fees, subject to
Section 7(d). In the event of litigation under this Agreement, the court shall
have discretion to award the prevailing party reasonable attorney’s fees,
subject to Section 7(d).



  (f)   The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof. Each
party has cooperated in the preparation of this Agreement. As a result, this
Agreement shall not be construed against any party on the basis that the party
was the draftsperson.



  (g)   All forms of compensation referred to in this Agreement are subject to
reduction to reflect withholding for applicable income, payroll and other taxes.



  14.   Governing Law. It is the intention of the parties hereto that all
questions with respect to the construction, formation, and performance of this
Agreement and the rights and liabilities of the parties hereto shall be
determined in accordance with the laws of the State of Minnesota. The parties
hereto submit to the jurisdiction and venue of the courts of Hennepin County,
Minnesota in respect to any dispute arising out of this agreement.



  15.   Insurance. For the period from the date hereof through at least the
fifth anniversary of Executive’s termination of employment from the Company, the
Company agrees to maintain Executive as an insured party on all directors’ and
officers’ insurance maintained by the Company for the benefit of its directors
and officers on at least the same basis as all other covered individuals.



  16.   Notices. Any notice required pursuant to this Agreement will be in
writing and will be deemed given upon the earlier of (i) delivery thereof, if by
hand, (ii) five business days after mailing if sent by mail (registered or
certified mail, postage prepaid, return receipt requested), (iii) the next
business day after deposit if sent by a recognized overnight delivery service,
or (iv) upon transmission if sent by facsimile transmission or by electronic
mail, with return notification (provided that any notice sent by facsimile or
electronic mail shall also promptly be sent by one of the means described in
clauses (i) through (iii) of this Section. All notices will be addressed as
follows or to such other address as a party may identify in a written notice to
the other party:

     
to the Company:
  PLATO Learning, Inc.
Attn: Chairman of the Board of Directors
10801 Nesbitt Avenue South
Bloomington, MN 55437-3109
 
   
to Executive:
  Mr. Frank Preese
PLATO Learning, Inc.
10801 Nesbitt Avenue South
Bloomington, MN 55437-3109

Each party named above may change its address and that of its representative for
notice by the giving of notice thereof in the manner hereinabove provided.



  17.   Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute but one Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
in the State of Minnesota effective as of the day and year first above written.

PLATO Learning, Inc.

     
Frank Preese
  By:
 
   
 
  Its:
 
   

1

APPENDIX A

“Change in Control” means the occurrence of any one of the following events:

(i) individuals who, on January 1, 2005, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2005 whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(ii) any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii), or (E) by any person of Voting Securities from the Company, if
a majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 50% or more of Company Voting Securities by such person;

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 60% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

(v) the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

2

APPENDIX B

Cut-back to Safe Harbor Cap on Payments

(a) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive,
whether pursuant to the terms of this Agreement or otherwise (the “Payments”),
would be subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”), then the amounts
payable to Executive under this Agreement shall be reduced (reducing first the
payments under Section 7(a) and (b), unless an alternative method of reduction
is elected by Executive) to the maximum amounts will result in no portion of the
Payments being subject to such excise tax (the “Safe Harbor Cap”). For purposes
of reducing the Payments to the Safe Harbor Cap, only amounts payable to
Executive under this Agreement (and no other Payments) shall be reduced, unless
consented to by Executive.

(b) All determinations required to be made under this Appendix B shall be made
by the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and Executive
within ten (10) business days of the receipt of notice from the Company or
Executive that there has been a Payment, or such earlier time as is requested by
the Company. Notwithstanding the foregoing, in the event (i) the Board shall
determine prior to the Change in Control that the Accounting Firm is precluded
from performing such services under applicable auditor independence rules or
(ii) the Audit Committee of the Board determines that it does not want the
Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the person(s) effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses (including, but not limited to, the costs
of retaining experts) of the Accounting Firm shall be borne solely by the
Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder.

If the Accounting Firm determines that payments shall be reduced to the Safe
Harbor Cap, it shall furnish Executive with a written opinion to that effect,
and to the effect that Executive is not required to report any Excise Tax on
Executive’s federal income tax return. If the Accounting Firm determines that no
Excise Tax would otherwise be payable by Executive, it shall furnish Executive
with a written opinion to such effect, and to the effect that Executive is not
required to report any Excise Tax on Executive’s federal income tax return. The
determination by the Accounting Firm shall be binding upon the Company and
Executive (except as provided in paragraph (c) below).

(c) If it is established pursuant to a final determination of a court or the
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, Executive by the Company, which are in excess of the limitations
provided in this Section 5 (hereinafter referred to as an “Excess Payment”),
Executive shall repay the Excess Payment to the Company on demand, together with
interest on the Excess Payment at the applicable federal rate (as defined in
Section 1274(d) of the Code) from the date of Executive’s receipt of such Excess
Payment until the date of such repayment. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the determination, it is
possible that Payments which will not have been made by the Company should have
been made (an “Underpayment”), consistent with the calculations required to be
made under this Appendix B. In the event that it is determined (i) by the
Accounting Firm, the Company (which shall include the position taken by the
Company, or together with its consolidated group, on its federal income tax
return) or the IRS or (ii) pursuant to a determination by a court, that an
Underpayment has occurred, the Company shall pay an amount equal to such
Underpayment to Executive within ten (10) days of such determination together
with interest on such amount at the applicable federal rate from the date such
amount would have been paid to Executive until the date of payment. Executive
shall cooperate; to the extent Executive’s expenses are reimbursed by the
Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax or the determination of the Excess Payment. Notwithstanding the
foregoing, in the event that amounts payable under this Agreement were reduced
pursuant to paragraph (a) of this Appendix B and the value is stock options is
subsequently redetermined by the Accounting Firm (as defined below) within the
context of Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of the
Payments attributable to such options, the Company shall promptly pay to
Executive any amounts payable under this Agreement that were not previously paid
solely as a result of paragraph (a) up to the Safe Harbor Cap.

3